Citation Nr: 1729053	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-34 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to September 1946, from September 1950 to December 1954, and from October 1961 to June 1962.  He died in July 2013.  The appellant is his surviving spouse.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2017, the Board remanded the issue on appeal to the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the RO.  VA will notify the appellant when further action is required.


REMAND

This matter must be remanded for a Board hearing.  

In its January 2017 remand, the Board explained that the appellant had initially requested a Board hearing on her December 2013 VA Form 9, and the hearing was scheduled for November 2016.  Shen then failed to appear for the scheduled hearing.  At that time, there was no request for postponement or rescheduling of the hearing.  Accordingly, the Board found  her request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (d) (2016).

The Veteran responded to the Board's remand several days later.  She wrote that she never received notice of the November 2016 hearing and would not have missed it if she had received notice.  Consistent with her statement, the claims file shows that the notice letter informing her of the Board hearing was returned by the Post Office as not deliverable. 

As she did not receive advanced notice of the Board hearing, this matter must be remanded to make another attempt to arrange for her requested hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a Board hearing before a Veterans Law Judge.  She and her representative must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the appellant changes her mind and withdraws her request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




